DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states that the claimed (d-1) is an “acidic group-non-containing polymerizable monomer”.  The wording here could be more clear such as a polymerizable monomer not containing an acidic group.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP 2016-098202) in view of Tsuji et al (WO 2005-079607).
With regards to claim 1, Suzuki teaches a dental polymerizable composition (title) that contains a thiourea compound (0029), a hydroperoxide compound (0009) and a (meth)acrylic polymerizable monomer (0009) wherein the monomer may contain an acid group (0020) wherein the monomer is preferably cetyl methacrylate (0085) which does not contain an acidic group.  Suzuki further teaches the composition to include an inorganic filler (0067) and a transition metal compound (0088).
Suzuki does not teach the addition of a transition metal adsorbent as claimed.
Tsuji teaches an absorbing compound (0001) that contains an inorganic particle and an organic compound chemically adsorbed on the inorganic particle to be used as an absorbing accelerator (0005) wherein the above contains a transition metal salt that includes titanium (0053) wherein titanium is preferred (0055) (reading on a transition metal from the 4th period of the periodic table).  Tsuji further teaches the absorbent to be used in a composition containing photoinitiators (0080) (reading on photocurable).  Tsuji teaches the motivation for using this absorbent to be because it has high absorbing capacity and can suppress the occurrence of bleed-out (0031).  Suzuki and Tsuji are analogous in the art of photocurable compositions containing adsorbents.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the absorbent of Tsuji as the filler of Suzuki, thereby obtaining the present invention.
With regards to claim 2, Suzuki teaches that the composition to contain an acidic group containing monomer (0022).
With regards to claim 3, Suzuki teaches the amount of acidic monomer to be 10% or less when the total amount of polymerizable monomer is 100% (0020).
With regards to claim 4, Suzuki teaches the raw materials to be formed as an A paste and a B paste (0096) wherein paste A contains the monomer (claimed a) and the hydroperoxide (claimed component c, art component b) (reading on the claimed second paste) and the B past contains polymerizable monomer (claimed component d, art component a), the transition metal compound (claimed component a, art component d), and the thiourea compound (claimed component b, art component c) (reading on the claimed second paste) (0099 table 1).
With regards to claim 5, Suzuki and Tsuji are silent on the amount of absorbed compound to the particle, however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of compound absorbed onto the particle per meter of the particle in order to achieve the desired adsorptivity of the compound.  For example, the more concentrated the compound is, the more adsorption the compound would have.
With regards to claim 6, Suzuki teaches that per 100 parts of the polymerizable monomer (in each paste respectively) the composition contains the transition metal compound to be 0.3 parts, the amount of the thiourea to be 3 parts and the amount of the hydroperoxide to be 3 parts (0099 table 1 example 1).
With regards to claim 7, Suzuki teaches that per 100 parts of the polymerizable monomer (in each paste respectively) the composition contains 1 part filler and a photopolymerization initiator (0091) in the amount of 0.5 parts (it is well known in the art that a polymerization initiator is a polymerization accelerator and the claim does not state that the polymerization accelerator is a different compound, therefor the broadest reasonable interpretation allows for the compounds to be the same compound) (0099 table 1 example 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763